DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The People’s Republic of China on 6/29/2015 (“the Chinese application”). It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55. The present application is a continuation of U.S. Application No. 15/192,669 (“the parent application”). However, a copy of the Chinese application was not filed in the parent application. On 11/29/2016, an attempt was made to electronically retrieve the Chinese application under the Priority Document Exchange programs (PDX and DAS) for the parent application, but that attempt was unsuccessful.

Allowable Subject Matter
Claims 1-16 are allowed.  The following is an examiner’s statement of reasons for allowance: Claims 1 and 11 recite the unique features of the at least two lead wires coupled to the voice coil inside the coil former, and a lead wire guide fixture defining a passageway through which the cable passes and extends from outside the first end of the voice coil former into an interior space of the voice coil former. The closest relevant prior art, Martikainen et al., U.S. Patent No. 9,020,178, (Martikainen), does not disclose or suggest such features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Examiner, Art Unit 2653